 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 405 
In the House of Representatives, U. S., 
 
September 21, 2011 
 
RESOLUTION 
Providing for consideration of the Senate amendment to the bill (H.R. 2608) to provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 2608) to provide for an additional temporary extension of programs under the Small Business Act and the Small Business Investment Act of 1958, and for other purposes, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Appropriations or his designee that the House concur in the Senate amendment with the amendment printed in the report of the Committee on Rules accompanying this resolution. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for one hour equally divided and controlled by the chair and ranking minority member of the Committee on Appropriations. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. 
2.House Resolution 399 is laid on the table. 
 
Lorraine C. Miller,Clerk. 
